    Case 3:20-cv-01372-TAD-KDM Document 54-3 Filed 02/05/21 Page 1 of 3 PageID #: 329


Jennie Pellegrin

From:                 Donecia Banks-Miley <dbmiley@pwblaw.net>
Sent:                 Friday, December 4, 2020 3:56 PM
To:                   Jennie Pellegrin
Cc:                   Allison Faulk; Beth Bloch
Subject:              Re: Bowman v. Ouachita Parish Sheriff's Office et al Extension Due to Covid



CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless you recognize the
sender and know the content is safe.

I appreciate you much!

Donecia Banks‐Miley, Esq.




        On Dec 4, 2020, at 3:25 PM, Jennie Pellegrin <jpellegrin@neunerpate.com> wrote:


        I apologize. I inadvertently failed to respond. No objection here.


        JENNIE P. PELLEGRIN
        ATTORNEY

        P: 337 237 7000 D: 337 272 0389
        C: 337 288 6039 F: 337 272 0353
        jpellegrin@NeunerPate.com

        One Petroleum Center
        1001 West Pinhook Road, Suite 200
        Lafayette, LA 70503

        NeunerPate.com
        Bio
        V‐Card


        From: Donecia Banks‐Miley <dbmiley@pwblaw.net>
        Sent: Friday, December 4, 2020 3:22:00 PM
        To: Jennie Pellegrin <jpellegrin@neunerpate.com>
        Cc: Allison Faulk <afaulk@neunerpate.com>
        Subject: Re: Bowman v. Ouachita Parish Sheriff's Office et al Extension Due to Covid

        CAUTION: This email originated from outside of the organization. Do not click links or open attachments unless
        you recognize the sender and know the content is safe.

        Good Afternoon,

                                                                 1
                                                           EXHIBIT C
                                                            PAGE 1
Case 3:20-cv-01372-TAD-KDM Document 54-3 Filed 02/05/21 Page 2 of 3 PageID #: 330

  Just following up on this request. I received no objection from the other attorneys. Please let me know
  as soon as possible. I should be home from the doctor soon to draft my request for extension.

  Thanks,

  Donecia Banks‐Miley, Esq.




            On Dec 3, 2020, at 11:36 PM, Donecia Banks‐Miley <dbmiley@pwblaw.net> wrote:


            Good Evening,

            I apologize wholeheartedly for the late message. Unfortunately, we have learned
            tonight that my daughters have contracted Covid from school.        I have two
            younger children who need to be tested tomorrow and am awaiting results from
            my husband and my tests. We have had to relocate as my mother suffers from
            underlying conditions and currently lives with us. We are also to remain
            quarantined for 10 days. Because of these unexpected challenges, I have been
            unable to complete my oppositions to the pending motions and respectfully
            request an extension. I hope you will be agreeable given the circumstances. If
            additional documentation is needed to verify these conditions, I am happy to
            provide it.

            Thanks for your understanding.
            ‐Donecia
            
            Donecia Banks‐Miley, Esq.
            Pleasant, Williams & Banks‐Miley Law Group
            901 N. 3rd Street
            Monroe, LA 71201
            Phone: 318‐605‐4607
            Facsimile: 318‐605‐4617

            CONFIDENTIALITY NOTICE:
            INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE
            PERSONAL AND CONFIDENTIAL USE OFTHE RECIPIENT(S) NAMED
            ABOVE This message is sent by or on behalf of an attorney at the law
            firm of Pleasant, Williams & Banks‐Miley Law Group, LLC or The Law
            Office of Donecia Banks‐Miley is intended only for the use of the
            individual or entity to whom it is addressed. This message contains
            information and/or attachments that are privileged, confidential and
            exempt from disclosure under applicable law. If the reader of this
            message is not the intended recipient or is not the employee or agent
            responsible for delivering this message to the intended recipient, please
            do not read, copy, use or disclose this communication to anyone. If you
                                                      2
                                                 EXHIBIT C
                                                  PAGE 2
Case 3:20-cv-01372-TAD-KDM Document 54-3 Filed 02/05/21 Page 3 of 3 PageID #: 331

             have received this communication in error, please notify
             us immediately by reply e‐mail or by telephone (call us collect at 318‐
             605‐4607) and immediately delete this message and all of its
             attachments. Thank you.




  CONFIDENTIALITY STATEMENT

  This e-mail and any files transmitted with it are confidential and are intended solely for the use of the individual or entity to whom they are
  addressed. This communication may contain material protected by the attorney-client privilege. If you are not the intended recipient or the
  person responsible for delivering the e-mail to the intended recipient, be advised that you have received this e-mail in error and that any use,
  dissemination, forwarding, printing, or copying of this e-mail is strictly prohibited. If you have received this e-mail in error, please notify the
  sender at NeunerPate immediately by telephone at 337-237-7000 or fax to 337-233-9450.




                                                                           3
                                                                    EXHIBIT C
                                                                     PAGE 3
